Dore, J. (dissenting).
There was no proof of an intent to use unlawfully the old-fashioned French sword or bayonet found in defendant’s car. There was a strike, but there is no evidence or even claim of violence or threats of violence. Defendant, who was in the front of the automobile, did not leave the car; the antique bayonet was found in its scabbard lying on the floor of the rumble seat. Defendant’s explanation at the trial was entirely plausible. Neither defendant nor his companions had committed any illegal act whatever. There is nothing from which an inference of intent to use unlawfully can fairly be made.
One of the trial justices dissented from the judgment of conviction. If the conviction is to be sustained, it can be only on the ground on which one of the two justices who voted for conviction sustained it, namely, on the presumption created by section 1898 of the Penal Law.
Possession is made a crime under section 1897, subdivision 1, if intent to use unlawfully against another is proved. The commission of the crime can be thus established not merely with regard to weapons specified in section 1897 but also with regard to “ any other dangerous or deadly instrument, or weapon.” Under that section, however, proof of intent to use unlawfully is essential. Section 1898 provides, so far as relevant, that possession by any person of any of the weapons “ specified in sections eighteen hundred and ninety-seven and eighteen hundred and ninety-seven-a, * * * is presumptive evidence of * * * possessing with intent to use the same in violation of this article.” The word “ specified ” means named definitely or explicitly. (Oxford Diet, vol. IX, p. 549.) Since a sword or a bayonet is not specified in either sections 1897 or 1897-a, the presumption created by section 1898 should not apply to the case at bar. It can only *280be so applied by designating as a specification the phrase “ any other dangerous or deadly instrument, or weapon ” contained in section 1897. Clearly that is not a specification but a generalization of the broadest kind.
It is unnecessary here to. consider whether the presumption in section 1898 even with regard to weapons that are specified can be sustained on the ground that there is a rational connection between the facts proved and the ultimate facts sought to be established. It is enough in the case at bar to point out that in any event the presumption is an artificial presumption of the Penal Law, that is, a legislative enactment providing that the triers of the fact may infer the existence of guilt upon the proof of the existence of a fact which would not justify the inference at common law. Words employed in such a statute should be given their ordinary and usual meaning and should not be so construed as to make out a crime by implication. (McKinney’s Consolidated Laws, book 1, “ Statutes and Statutory Construction,” § 137.)
If the construction contended for by the People is adopted, any number of innocent persons who are in possession of antique or rare weapons for decorative purposes are all presumptively guilty of violating section 1897, whether or not the weapons are specified therein and without any proof whatever of unlawful intent. To urge that enforcement officers would not seek to apply the presumption against innocent persons is no answer, as the law does not contemplate that freedom from arrest and criminal prosecution shall depend upon the whim or mere indulgence of prosecuting officials. (People ex rel. Dixon v. Lewis, 249 App. Div. 464, 467.)
Accordingly I dissent and vote to reverse the judgment of conviction, to remit the bail bond and discharge defendant.
Judgment modified by reducing the sentence to the time already served, and as so modified affirmed.